2022 IL 127253



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 127253)

            BYRON SIGCHO-LOPEZ, Appellant, v. THE ILLINOIS STATE
                   BOARD OF ELECTIONS et al., Appellees.


                               Opinion filed March 24, 2022.



        JUSTICE OVERSTREET delivered the judgment of the court, with opinion.

        Justices Garman, Michael J. Burke, and Carter concurred in the judgment and
     opinion.

        Chief Justice Anne M. Burke and Justices Theis and Neville took no part in the
     decision.



                                        OPINION

¶1      Byron Sigcho-Lopez, the alderman for Chicago’s 25th Ward, filed a complaint
     with the Illinois State Board of Elections (Board), alleging that his predecessor’s
     campaign committee, the 25th Ward Regular Democratic Organization
     (Committee), unlawfully paid personal legal fees from campaign funds. The Board
     dismissed Sigcho-Lopez’s complaint, and Sigcho-Lopez filed for administrative
     review in the appellate court. On administrative review, the appellate court affirmed
     the Board’s dismissal. 2021 IL App (1st) 200561. This court allowed Sigcho-
     Lopez’s petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Oct. 1, 2020)), and for
     reasons other than those set forth by the Board and the appellate court, we affirm
     the appellate court’s judgment and the Board’s dismissal.


¶2                                    BACKGROUND

¶3       On July 20, 2000, the Committee (10 ILCS 5/9-1.9 (West 2000)) filed its
     statement of organization as required by section 9-3 of the Election Code (id. § 9-
     3) in order to support the candidacy for public office of Sigcho-Lopez’s
     predecessor, Daniel Solis. When the Committee registered with the Board, Solis
     was listed as its chairman, and Grace Perales was listed as its treasurer.

¶4       In succeeding Solis as alderman of Chicago’s 25th Ward, Sigcho-Lopez was
     sworn into that office on May 20, 2019. Solis did not seek reelection to retain his
     aldermanic position in 2019 or his Democratic committeeman position in 2020, and
     the last time he ran for office was in 2016 when he ran for committeeman. As of
     February 19, 2020, at a hearing before the Board, the Committee remained active.

¶5        Beginning in June 2016, while serving as alderman and Democratic
     committeeman of Chicago’s 25th Ward, Solis began cooperating with the Federal
     Bureau of Investigation (FBI) and the United States Department of Justice (DOJ)
     in their investigation of alleged political corruption by Illinois public officials.
     Acting at the direction of the FBI and DOJ, he recorded conversations with other
     Illinois public officials. The Committee states in its brief that Solis’s assistance
     contributed to the indictment of at least one public official and other individuals on
     federal corruption charges and that his assistance is ongoing.

¶6       When the FBI requested Solis’s assistance, he retained the law firm of Foley &
     Lardner LLP. On May 21, 2019, the Committee paid $220,000 to Foley & Lardner
     LLP for legal fees the Committee states were related to Solis’s cooperation with
     the FBI. On July 15, 2019, the Committee disclosed “legal fees” as an expenditure




                                             -2-
       in its quarterly report filed with the Board (10 ILCS 5/9-10(b) (West 2018)).


¶7                                     Board Proceedings

¶8         On October 17, 2019, Sigcho-Lopez filed a complaint with the Board alleging
       that “[t]he expenditure of May 21, 2019, in the amount of $220,000, to the law firm
       of Foley & Lardner LLP for the criminal defense of Daniel Solis against federal
       allegations of corruption” violated campaign disclosure and regulation provisions
       of the Election Code (id. § 9-8.10(a)(3)). In the complaint, Sigcho-Lopez alleged
       that the $220,000 payment by the Committee was “for a personal debt that [was]
       neither campaign-related nor for governmental or political purposes directly related
       to a candidate’s or public official’s duties and responsibilities.” Sigcho-Lopez
       requested the Board to find that, by paying Solis’s personal debt with campaign
       funds, the Committee had violated section 9-8.10(a)(3) of the Election Code (id.);
       to assess a $220,000 civil penalty against the Committee for the amount paid to
       Foley & Lardner LLP; and to levy a $500 fine on each of its officers, Solis and
       Perales, for knowingly making an expenditure in violation of section 9-8.10 of the
       Election Code (see id. § 9-8.10(b)).

¶9         On January 8, 2020, a closed preliminary hearing was held to determine
       whether the complaint had been filed on “justifiable grounds” such that the matter
       should proceed to a public hearing. See id. § 9-21. At the closed hearing before the
       Board’s hearing officer, Sigcho-Lopez argued that, even if the use of campaign
       funds to pay for a politician’s criminal defense constituted an “expenditure” as
       defined by section 9-1.5(A)(1) of the Election Code (id. § 9-1.5(A)(1)
       (“expenditure” is payment in connection with nomination for election, election, or
       retention of any person to or in public office)), it was nonetheless expressly
       prohibited as an expenditure for repayment of a personal debt pursuant to section
       9-8.10(a)(3) of the Election Code (id. § 9-8.10(a)(3)).

¶ 10      The Committee countered that section 9-8.10(a) of the Election Code does not
       specifically prohibit the use of campaign money to pay for legal fees. See id. § 9-
       8.10(a). The Committee also contended that Solis’s cooperation with the FBI
       rendered the legal fees an appropriate campaign expenditure and not a personal debt
       prohibited by section 9-8.10(a)(3) of the Election Code (id. § 9-8.10(a)(3)).
       According to the Committee, Solis’s obligation to pay legal fees in relation to his



                                              -3-
       cooperation with federal authorities would not have existed irrespective of Solis’s
       responsibilities as Chicago alderman and chair of the city council’s zoning
       committee, and thus, the legal fees were not personal in nature. The Committee
       asserted that the FBI would not have sought Solis’s cooperation if he had not held
       the official positions that provided the opportunity to communicate with other
       officials in whom they were interested.

¶ 11       The Committee noted that Solis had not been indicted or charged with any crime
       but that he was cooperating with the federal government. The Committee contended
       that Solis acted as “an officeholder in connection with the performance of
       governmental and public service functions” by cooperating and acting on behalf of
       the federal government in his official capacity and, thus, the expense for legal fees
       was appropriate pursuant to section 9-8.10(c) of the Election Code (id. § 9-8.10(c)).

¶ 12       On January 14, 2020, following the closed hearing, the hearing officer filed his
       written report containing suggested findings of fact and recommendations.
       Addressing whether the payment for Solis’s legal defense was an expenditure as
       defined by section 9-1.5(A)(1) of the Election Code (id. § 9-1.5(A)(1)), the hearing
       officer concluded that “money spent on defenses as presented in this case can be an
       acceptable use of campaign funds.” The hearing officer further stated that “[m]ore
       importantly, since [section 9-8.10(a) of the Election Code] does not contain a
       specific prohibition against using campaign funds for legal expenses, *** these
       types of expenditures can be made.”

¶ 13       Addressing whether the payment of legal fees was prohibited as a payment for
       satisfaction or repayment of a personal debt, the hearing officer found that the word
       “debt” in section 9-8.10(a)(3) of the Election Code (id. § 9-8.10(a)(3)) refers only
       to a specific type of debt, i.e., debt from personal loans, as identified in the
       subsection. Concluding that money spent on a legal defense is separate and different
       than debt related to personal loans, the hearing officer recommended that Sigcho-
       Lopez’s complaint “be found not to have been filed on justifiable grounds and [that
       the] *** complaint be dismissed.” On February 18, 2020, the Board’s general
       counsel sent a memorandum to the Board in which he stated that he had reviewed
       the hearing officer’s report and concurred with the recommendations contained
       therein.




                                               -4-
¶ 14       On February 19, 2020, in the course of the Board’s closed hearing, the
       Committee argued that the record revealed only that federal investigators directed
       Solis to wear a wire and take certain actions. The Committee asserted that nothing
       “is more of a public service function than [when] the FBI asks you to do something
       and you do it.”

¶ 15       During the hearing, Board chair Charles W. Scholz asked acting general counsel
       Bernadette Matthews to confirm the Board policy on the expenditure of campaign
       funds for legal fees. Matthews responded that, although she had not previously dealt
       with a formal complaint, the payment of legal fees from campaign funds was
       questioned consistently and it was “just generally accepted as something that can
       be considered an expenditure.” Matthews stated that two bills were before the
       General Assembly prohibiting the payment of legal fees from campaign funds to
       defend criminal charges. Board member William M. McGuffage stated that the
       expenditure of funds for a criminal defense was not prohibited under the Election
       Code because it was connected with Solis’s position as a public official and related
       to his future candidacy. McGuffage believed that, although reprehensible, the
       payment of legal fees from campaign funds to defend criminal activity was not
       prohibited under the current legislation. Board member William R. Haine stated,
       “We don’t have any authority to add to what the General Assembly says are the
       prohibited uses.” Vice chair Ian Linnabary stated, “I find it absolutely reprehensible
       that a candidate can use [his] campaign fund to defer *** weekly expenses in
       association with criminal defense.”

¶ 16      The Board nevertheless adopted the recommendation of the general counsel and
       hearing officer and found that the complaint was not filed on justifiable grounds.
       On March 19, 2020, after ratifying its decision, the Board issued its written final
       order adopting the recommendations of its general counsel and the hearing officer
       and dismissed Sigcho-Lopez’s complaint.


¶ 17                              Appellate Court Proceedings

¶ 18       On March 25, 2020, Sigcho-Lopez filed a petition for administrative review of
       the Board’s final order to the appellate court. Id. § 9-22. On April 9, 2021, the
       Appellate Court, First District, affirmed the Board’s dismissal on administrative
       review. 2021 IL App (1st) 200561. The appellate court addressed, inter alia,



                                               -5-
       Sigcho-Lopez’s argument that the Committee’s payment of Solis’s legal fees
       constituted a prohibited expenditure under section 9-8.10(a) of the Election Code.
       Id. ¶ 16. The appellate court noted that legal fees were not specifically included in
       section 9-8.10(a)’s list of 11 categories of expenditures that political committees
       were prohibited from paying from campaign funds. Id. The appellate court agreed
       with the Committee that the enumeration of exceptions in a statute is considered to
       be an exclusion of all other exceptions and, thus, the payment of legal fees by a
       political committee was not a per se prohibited expenditure. Id.

¶ 19       The appellate court then addressed whether the Committee’s payment of Solis’s
       legal fees was a prohibited expenditure under any of the enumerated categories set
       forth in section 9-8.10(a) of the Election Code. Id. ¶ 17. Specifically, the appellate
       court addressed the category of expenditures set forth in section 9-8.10(a)(3), noting
       that, “[c]onstrued literally, section 9-8.10(a)(3) appears to prohibit the satisfaction
       or repayment of all debts of every name and nature except those specifically
       exempted.” Id. ¶ 18. Accordingly, the appellate court held that the language of
       section 9-8.10(a)(3) of the Election Code does not limit its proscription to the
       payment of personal loans, as the hearing officer had found. Id. ¶ 20. The appellate
       court noted that the second sentence of subsection (a)(3) of section 9-8.10
       specifically prohibits the use of campaign funds to repay “personal loans” and
       would be rendered superfluous if the hearing officer’s interpretation that the
       prohibition contained in the first sentence of subsection (a)(3) against a political
       committee’s expenditure of funds in satisfaction or repayment of “any debts” refers
       only to the satisfaction or repayment of personal loans. Id. ¶ 22.

¶ 20       The appellate court further considered section 9-8.10(c) of the Election Code,
       which provides that “[n]othing in this Section prohibits the expenditure of funds of
       a political committee controlled by an officeholder or by a candidate to defray the
       customary and reasonable expenses of an officeholder in connection with the
       performance of governmental and public service functions” (10 ILCS 5/9-8.10(c)
       (West 2018)). 2021 IL App (1st) 200561, ¶ 21. The appellate court held that
       “[g]iving effect to both section 9-8.10(a)(3) and section 9-8.10(c)” leads to the
       conclusion that the prohibited “debt” in section 9-8.10(a)(3) refers to debt of a
       personal nature that does not defray the customary and reasonable expenses of an
       officeholder in connection with the performance of governmental and public
       service functions. Id.




                                                -6-
¶ 21       To determine if debt is personal, the appellate court adopted the federal
       “irrespective test” set forth in the Federal Election Campaign Act (52 U.S.C.
       § 30114(b)(2) (2018) (“a contribution or donation shall be considered to be
       converted to personal use if the contribution or amount is used to fulfill any
       commitment, obligation, or expense of a person that would exist irrespective of the
       candidate’s election campaign or individual’s duties as a holder of [f]ederal
       office”)). 2021 IL App (1st) 200561, ¶ 25. The appellate court held that because
       “[a]llegations of misconduct in the discharge of an officeholder’s official duties
       would not exist independent of the individual’s status as an elected official,” “[t]he
       payment of legal fees incurred in defense of such allegations by a political
       committee can, therefore, qualify as an expenditure to defray a reasonable expense
       of an officeholder in connection with the performance of a governmental function
       as permitted pursuant to section 9-8.10(c) of the campaign disclosure statute.” Id.
       ¶ 27.

¶ 22       Thus, the appellate court concluded that “the dismissal of Sigcho-Lopez’s
       complaint and the findings of the hearing officer supporting that dismissal ***
       [were] not clearly erroneous, and as a consequence, *** affirm[ed] the Board’s final
       order, dismissing Sigcho-Lopez’s complaint.” Id. ¶ 31. On September 29, 2021,
       this court allowed Sigcho-Lopez’s petition for leave to appeal. Ill. S. Ct. 315 (eff.
       Oct. 1, 2020).


¶ 23                                        ANALYSIS

¶ 24       “Pursuant to article III, section 5, of the Illinois Constitution of 1970, the Board
       has general supervision of Illinois’s election laws.” Cooke v. Illinois State Board of
       Elections, 2021 IL 125386, ¶ 48. Any person may file a verified complaint with the
       Board alleging a campaign finance violation under the Election Code. 10 ILCS 5/9-
       20 (West 2018). Upon receipt of the complaint, the Board must hold a closed
       preliminary hearing to determine whether the complaint appears to have been filed
       on justifiable grounds, and the Board “shall dismiss the complaint without further
       hearing” if it “fails to determine that the complaint has been filed on justifiable
       grounds.” Id. § 9-21.

¶ 25      The purpose of a closed preliminary hearing is to elicit evidence on whether the
       complaint was filed on justifiable grounds and has some basis in fact and law. 26



                                                -7-
       Ill. Adm. Code 125.252 (2018). The complainant bears the burden of introducing
       sufficient evidence or information for the Board to conclude that the complaint has
       been filed on justifiable grounds. 26 Ill. Adm. Code 125.252(c)(4) (2018). The
       justifiable grounds standard focuses on the factual and legal sufficiency of the
       complaint, and “[t]he essential inquiry is whether the complaint is factually and
       legally justified.” Cook County Republican Party v. Illinois State Board of
       Elections, 232 Ill. 2d 231, 245 (2009).

¶ 26       Any party adversely affected by a judgment of the Board may obtain judicial
       review directly in the appellate court for the district in which the cause of action
       arose, and such judicial review shall be governed by the provisions of the
       Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2018)) and its
       accompanying rules. 10 ILCS 5/9-22 (West 2018). The determination of whether a
       complaint has been filed on justifiable grounds presents a mixed question of fact
       and law and is reviewed for clear error. Cook County Republican Party, 232 Ill. 2d
       at 245. The Board’s decision will be deemed clearly erroneous where the record
       leaves the reviewing court with the definite and firm conviction that the Board
       committed a mistake. Cinkus v. Village of Stickney Municipal Officers Electoral
       Board, 228 Ill. 2d 200, 211 (2008).

¶ 27       “Although this case is before this court following review in the appellate court,
       we are reviewing the Board’s decision and not that of the appellate court.” Cooke,
       2021 IL 125386, ¶ 48. Before addressing the Board’s application of the relevant
       statutory provisions to the established facts, we must interpret the relevant statutory
       provisions. Id. ¶ 51. “When determining how the Election Code should be
       construed, we employ the same basic principles of statutory construction applicable
       to statutes generally.” Jackson-Hicks v. East St. Louis Board of Election
       Commissioners, 2015 IL 118929, ¶ 21. The primary objective of statutory
       construction is to ascertain and give effect to the legislature’s intent, and the most
       reliable indicator of legislative intent is the language of the statute, given its plain
       and ordinary meaning. Maksym v. Board of Election Commissioners, 242 Ill. 2d
       303, 318 (2011); County of Du Page v. Illinois Labor Relations Board, 231 Ill. 2d
       593, 603-04 (2008). Where the statutory language is clear and unambiguous, we
       will enforce it as written and will not read into it exceptions, conditions, or
       limitations that the legislature did not express. In re Christopher K., 217 Ill. 2d 348,
       364 (2005).




                                                -8-
¶ 28       In construing a statute, a court must not focus exclusively on a single sentence
       or phrase but must view the statute as a whole, construing words and phrases in
       light of other relevant statutory provisions and not in isolation. Standard Mutual
       Insurance Co. v. Lay, 2013 IL 114617, ¶ 26. “Each word, clause[,] and sentence of
       a statute must be given a reasonable meaning, if possible, and should not be
       rendered superfluous.” Id. In addition to the statutory language, the court may
       consider the reason for the law, the problems sought to be remedied, the purposes
       to be achieved, and the consequences of construing the statute one way or another.
       County of Du Page, 231 Ill. 2d at 604. Also, a court presumes that the legislature
       did not intend absurd, inconvenient, or unjust results. Bank of New York Mellon v.
       Laskowski, 2018 IL 121995, ¶ 12.

¶ 29       “We *** keep in mind the subject addressed by the statute and the legislature’s
       apparent intent in enacting it,” and the legislature’s intent in enacting the campaign
       disclosure and regulation provisions of the Election Code is “ ‘to preserve the
       integrity of the electoral process by requiring full public disclosure of the sources
       and amounts of campaign contributions and expenditures.’ ” Cooke, 2021 IL
       125386, ¶ 52 (quoting Sorock v. Illinois State Board of Elections, 2012 IL App (1st)
       112740, ¶ 2). Article 9 of the Election Code governs the disclosure and regulation
       of campaign contributions and expenditures. 10 ILCS 5/art. 9 (West 2018). Section
       9-1.5(A)(1) of the Election Code defines “expenditure” to mean, inter alia:

              “(1) a payment, distribution, purchase, loan, advance, deposit, gift of
          money, or anything of value, in connection with the nomination for election,
          election, or retention of any person to or in public office or in connection with
          any question of public policy.” Id. § 9-1.5(A)(1).

¶ 30       Thus, an expenditure, which a Committee pays from campaign funds and
       discloses pursuant to the Election Code (id. § 9-10), must be a payment “in
       connection with the nomination for election, election, or retention of any person”
       (id. § 9-1.5(A)(1)). The Board was therefore tasked with, among other things,
       determining whether the Committee’s payment of Solis’s legal fees was in




                                               -9-
       connection with his nomination for election, election, or retention to or in public
       office. 1

¶ 31       Likewise, section 9-8.10(a) of the Election Code prohibits the use of a political
       committee’s funds for personal matters that are neither campaign related nor for
       governmental or political purposes related to a candidate’s or public official’s
       duties and responsibilities. Id. § 9-8.10(a) (political committee shall not use
       campaign funds to repay personal loans, for the satisfaction of any debts or payment
       of any expenses relating to a personal residence, for clothing or personal laundry
       expenses, for personal travel expenses, for an individual’s tuition, or for payments
       to the public official or candidate). In other words, the campaign disclosure and
       regulation provisions of the Election Code consistently reveal the legislative intent
       to preclude payments from campaign funds for merely personal use. See id.

¶ 32       In the present case, we decline to adopt the Committee’s argument that the
       payment of criminal defense fees from campaign funds is in all circumstances
       consistent with the Election Code because the General Assembly declined to
       specifically designate criminal defense fees as a prohibited expenditure under
       section 9-8.10(a) of the Election Code. See id. (specifically prohibiting
       expenditures in violation of law, in excess of fair market value of services, for
       satisfaction or repayment of debts, for the payment of any expenses relating to a
       personal residence, for clothing or personal laundry expenses, for personal travel
       expenses, for health club dues, etc.). The Committee asserts that we must apply the
       maxim expressio unius est exclusio alterius, which means that “the enumeration of
       an exception in a statute is considered to be an exclusion of all other exceptions.”
       Schultz v. Performance Lighting, Inc., 2013 IL 115738, ¶ 17. The Committee
       contends that Sigcho-Lopez asks this court to read into section 9-8.10(a) a
       prohibited category that simply does not exist.



           1
             The Committee asserts that, by failing to argue it in this court, Sigcho-Lopez has waived the
       argument that personal legal fees are not an “expenditure” as defined by the Election Code.
       However, the rule of waiver is a limitation on the parties, not on the courts, and a reviewing court
       can, in furtherance of its responsibility to provide a just result, override considerations of waiver.
       In re Madison H., 215 Ill. 2d 364, 371 (2005). Moreover, we must view the statute as a whole,
       construing words and phrases in light of other relevant statutory provisions and not in isolation.
       People v. Jackson, 2011 IL 110615, ¶ 12.




                                                      - 10 -
¶ 33      However, this court has explained:

          “[T]he principle that the expression of one thing in a statute excludes any other
          thing is only a rule of statutory construction, not a rule of law. It is merely a
          rule that courts use to help them ascertain the intent of the legislature where
          such intent is not clear from the statute’s plain language. The maxim is applied
          only when it appears to point to the intent of the legislature, not to defeat the
          ascertained legislative intent. The rule may be overcome by a strong indication
          of legislative intent.” Bridgestone/Firestone, Inc. v. Aldridge, 179 Ill. 2d 141,
          153-54 (1997).

¶ 34       In this case, we find that the maxim is overcome by a strong indication of
       legislative intent, pursuant to the statute’s plain language, including the remaining
       language of section 9-8.10, in particular the language of section 9-8.10(a)(3) in
       correlation with section 9-8.10(c). See 10 ILCS 5/9-8.10(a)(3), (c) (West 2018); see
       also Lay, 2013 IL 114617, ¶ 26 (in construing a statute, court must view statute as
       a whole, construing words and phrases in light of other relevant statutory provisions
       and not in isolation). Section 9-8.10(a)(3) prohibits a political committee from
       making expenditures “[f]or satisfaction or repayment of any debts other than loans
       made to the committee” or on behalf of the committee or “repayment of goods and
       services purchased by the committee under a credit agreement.” 10 ILCS 5/9-
       8.10(a)(3) (West 2018); Merriam-Webster’s Collegiate Dictionary 320 (11th ed.
       2003) (“debt” defined as “something owed”). Section 9-8.10(a)(3) further provides
       that “[n]othing in this Section authorizes the use of campaign funds to repay
       personal loans.” 10 ILCS 5/9-8.10(a)(3) (West 2018). Moreover, section 9-8.10(c)
       of the Election Code provides:

          “Nothing in this Section prohibits the expenditure of funds of a political
          committee controlled by an officeholder or by a candidate to defray the
          customary and reasonable expenses of an officeholder in connection with the
          performance of governmental and public service functions.” Id. § 9-8.10(c).

¶ 35       Here, we partially adopt the reasoning of the appellate court and hold that
       section 9-8.10(a)(3) (id. § 9-8.10(a)(3)) prohibits an expenditure for satisfaction or
       repayment of a personal debt that does not defray the customary and reasonable
       expenses of an officeholder in connection with the performance of governmental
       and public service functions (id. § 9-8.10(c)). 2021 IL App (1st) 200561, ¶ 21.



                                               - 11 -
       Whether legal defense fees amount to a personal debt that does not defray the
       customary and reasonable expenses of an officeholder in connection with the
       performance of governmental and public service functions must be evaluated on a
       case-by-case basis.

¶ 36       In the case sub judice, the parties ostensibly agree that campaign fund payments
       expended for personal use are prohibited by the Election Code. Sigcho-Lopez
       argues that legal fees expended for the criminal defense of public corruption
       charges amount to personal debt prohibited as a campaign fund expenditure, and
       the Committee argues that legal fees expended for the criminal defense of public
       corruption charges are not personal in nature because the public corruption charges
       would not exist irrespective of the public official’s position.

¶ 37       Following the Committee’s proposal to determine if its expenditure amounts to
       a prohibited personal debt, the appellate court adopted the federal “irrespective test”
       developed by the Federal Election Commission (FEC) for federal candidates and
       later codified into federal law. The “irrespective test” was applied in Federal
       Election Comm’n v. Craig for U.S. Senate, 816 F.3d 829, 832 (D.C. Cir. 2016),
       where the United States Court of Appeals addressed the FEC’s allegations that a
       former senator, his campaign committee, and the committee’s treasurer converted
       campaign funds to the senator’s personal use in violation of the Federal Election
       Campaign Act of 1971 (52 U.S.C. § 30101 et seq. (2006)).

¶ 38       The FEC had concluded that campaign funds disbursed by the senator to his
       attorneys to overturn his convictions of disorderly conduct and interference with
       privacy were similar to legal expenses associated with a divorce or driving while
       under the influence of alcohol, would exist irrespective of the officeholder’s status,
       and constituted an impermissible personal use of campaign funds, even though the
       underlying proceedings may have impacted the officeholder’s status. Craig, 816
       F.3d at 838; see id. at 834 (FEC had determined that legal fees incurred in
       connection with Senate Ethics Committee’s inquiry and for public relations fees
       incurred in responding to press inquiries were not incurred irrespective of the
       senator’s campaign or official duties and were therefore permissible). The federal
       court of appeals in Craig agreed, concluding that the legal fees expended to
       withdraw the guilty plea would have existed irrespective of the senator’s reelection
       campaign or official duties and, thus, the appellants violated 52 U.S.C. § 30114(b)




                                               - 12 -
       when they used campaign committee funds to pay for the legal fees incurred in
       pursuing withdrawal of the plea. Craig, 816 F.3d at 839.

¶ 39       The “irrespective test” applied in Craig mirrored the language of the federal
       statute. See id. (“FEC’s focus on the allegations of the legal proceedings fits well
       with the irrespective definition embodied in the statutory language”); 52 U.S.C.
       § 30114(b)(2) (2012) (contributions are converted to personal use if used to fulfill
       expense of a person that would exist “irrespective” of the candidate’s election
       campaign or individual’s duties as office holder). However, the plain language of
       the Illinois statute at issue here does not include “irrespective” language or an
       “irrespective test.” Accordingly, although we adopt the appellate court’s plain-
       language construction of section 9-8.10(a)(3) and 9-8.10(c) of the Election Code,
       we reject the appellate court’s adoption of the federal “irrespective test” as applied
       to federal election law. We instead apply the plain language of the relevant
       campaign disclosure and regulation provisions of Illinois’s Election Code.

¶ 40        In doing so, we reject the Committee’s argument that legal fees incurred as a
       result of public corruption and criminal activity, resulting in conviction even, may
       be subsidized by campaign funds because they are not personal debt incurred
       irrespective of the officeholder’s position. We cannot ignore that a public official’s
       actions that result, for example, in convictions of official misconduct or corruption
       are “clearly committed for their own interests.” See Wright v. City of Danville, 174
       Ill. 2d 391, 406 (1996) (“[a] conviction for corrupt practices establishes that a public
       official exploited his fiduciary position for his personal benefit”). The essence of a
       conviction for official misconduct, conflict of interest, or public corruption is that
       the public official has attempted “to personally enrich himself or another by an act
       exceeding his lawful authority as a public servant.” (Internal quotation marks
       omitted.) Id. at 406-07 (although public officials’ employment provided
       opportunity for misconduct, “by no stretch of the imagination could their actions
       be deemed an extension of their legitimate functions as elected officials”).

¶ 41       Moreover, considering the plain language of the campaign disclosure and
       regulation provisions of the Election Code, we also reject the contention that,
       because an officeholder could not engage in public corruption absent his position
       as officeholder, his personal legal defense fees for proven official misconduct or
       public corruption may be subsidized by campaign funds as an expenditure “to




                                                - 13 -
       defray the customary and reasonable expenses of an officeholder in connection with
       the performance of governmental and public service functions.” 10 ILCS 5/9-
       8.10(c) (West 2018); see In re Toney, 2012-1887, p. 3 (La. App. 1 Cir. 5/30/14);
       145 So. 3d 1043, 1049-50 (any use by sheriff of campaign funds for the defense of
       his criminal indictment following a guilty plea is prohibited under campaign
       finance disclosure statute as unrelated to the holding of a public office).

¶ 42       This court has never condoned public corruption. See Peabody v. Sanitary
       District of Chicago, 330 Ill. 250, 261 (1928) (statute should be construed broadly
       to prohibit corrupt practices by public officers, state or local, holding office by
       election or appointment); Cook v. Shipman, 24 Ill. 614, 616 (1860) (“When official
       corruption can go unwhipt of justice, and when it may with impunity stalk forth in
       open day, with its hideous and monstrous form appearing through its transparent
       covering, and when courts shall cease to employ every power that the law has
       conferred upon them, to inflict the severest penalties it has denounced against such
       crime, then organized society is ready to dissolve, and governments cease to
       exist.”).

¶ 43      Accordingly, we find compelling the New Jersey Supreme Court’s response
       when faced with a similar issue. In holding that the payment of legal fees from
       campaign funds to defend against an indictment alleging official corruption was not
       an ordinary and necessary expense of holding public office, the New Jersey
       Supreme Court stated the following:

              “Despite blaring headlines that announce the most recent prosecution and
          conviction of a public official, we have yet to reach the point when it can be
          said that defending against a federal or state criminal indictment alleging
          corrupt practices is an ‘ordinary’ expense of holding public office. A grand jury
          indictment is not a customary, or usual, or normal incident of holding public
          office, nor does it occur in the regular course of events. The vast majority of
          elected public officials carry out their duties honestly and honorably and will
          not, in the course of their long careers, be the target of a criminal prosecution.
          We cannot conclude that the Legislature intended that defending against a
          federal or state criminal indictment would be an ordinary incident of holding
          public office, or that the use of campaign funds to cover such defense costs
          would be an ‘expense that reasonably promotes or carries out the




                                              - 14 -
          responsibilities of a person holding elective public office,’ N.J.A.C. 19:25-
          6.7(a).” (Emphasis in original.) In re Election Law Enforcement Comm’n
          Advisory Opinion No. 01-2008, 989 A.2d 1254, 1259-60 (N.J. 2010).

       This court agrees. Allowing campaign monies to subsidize public corruption
       amounts to an unreasonable interpretation of the Election Code.

¶ 44       On the other hand, we also reject Sigcho-Lopez’s contention that legal fees
       incurred to pay for a public official’s criminal defense against investigations or
       charges of public corruption amount to a per se prohibited personal debt pursuant
       to the plain language and spirit of section 9-8.10(a)(3) of the Election Code (10
       ILCS 5/9-8.10(a)(3) (West 2018). We cannot ignore that not all allegations by
       political rivals are sound and that baseless allegations are at times asserted against
       public officials because of their very capacity as public officials. See Williams v.
       Graves County, No. 5:21-CV-21-TBR, 2021 WL 2828517 (W.D. Ky. July 6, 2021)
       (plaintiff’s civil Racketeer Influenced and Corrupt Organizations Act (RICO) (18
       U.S.C. § 1962 (2018)) allegations were conclusory and unsupported by specific
       plausible factual allegations supporting a claim for any of the predicate offenses);
       Green v. William, No. 1:17-cv-266-PLR-SKL, 2017 WL 6892910 (E.D. Tenn. Dec.
       15, 2017), report and recommendation adopted, No. 1:17-cv-00266, 2018 WL
       387630 (E.D. Tenn. Jan. 11, 2018) (complaint’s rambling allegations mentioning,
       among other things, extortion and bribery by public officials failed to show
       entitlement to relief); Huffmaster v. Foster, 565 F. Supp. 2d 693, 698 (S.D. Miss.
       2008) (allegations by politician that other members of his political party committed
       acts of mail fraud, wire fraud, and bank fraud were insufficient in that politician’s
       complaint did not specifically identify anything any of the defendants was alleged
       to have done to support the claims); Hawkins v. Schirack, 659 F. Supp. 1, 3 (N.D.
       Ohio 1986) (because routine check would have disclosed no basis in fact for public
       official’s suspected involvement in illegal contract allegations but would have
       disclosed that the amended complaint was filed for harassment purposes by political
       rival, public official was entitled to award of reasonable attorney fees).

¶ 45       In such a case, the payment of legal defense fees from campaign funds may be
       appropriately considered as a payment “in connection with the nomination for
       election, election, or retention of any person to or in public office” (10 ILCS 5/9-
       1.5(A)(1) (West 2018)) and, although personal debt, “the expenditure of funds of a




                                               - 15 -
       political committee *** to defray the customary and reasonable expenses of an
       officeholder in connection with the performance of governmental and public
       service functions” (id. § 9-8.10(c)). Therefore, in limited circumstances, pursuant
       to the plain language of the campaign disclosure and regulation provisions of the
       Election Code, the Board may appropriately allow the use of campaign funds to
       pay for legal expenses in defending such allegations. See Wright, 174 Ill. 2d at 404
       (holding ordinance invalid to the extent it attempted to indemnify officials
       convicted of crimes for their attorney fees and costs incurred in their unsuccessful
       criminal defense but making no express determination regarding the authority of
       any municipality or home rule unit to indemnify its officers and employees for legal
       expenses incurred in a successful defense); see also State v. Ferguson, 709 N.E.2d
       887 (Ohio 1998) (although public officeholder may generally not use campaign
       funds to pay for legal defense against criminal charges, use of campaign funds to
       pay attorney fees incurred in connection with dismissed indictment that failed to
       state prosecutable violation was not prohibited attorney fees).

¶ 46       Until the General Assembly amends the statute to, for example, specifically
       prohibit payment from campaign funds for legal fees incurred in defense of criminal
       allegations against a public official or candidate, the issue requires the Board’s
       consideration on a case-by-case basis, applying the plain language of the applicable
       statutory provisions. In this case, despite the parties’ arguments regarding legal
       defense fees incurred as a result of public corruption allegations, the record here
       reveals that Solis had not been indicted on criminal charges but only that he had
       worked with federal investigators using his official capacity to expose public
       corruption. Considering the evidence before the Board, we find that the Board’s
       conclusion—that Solis’s legal fees amounted to a proper expenditure not prohibited
       as “satisfaction or repayment” of a personal debt (10 ILCS 5/9-8.10(a)(3) (West
       2018)) but incurred “to defray the customary and reasonable expenses of an
       officeholder in connection with the performance of governmental and public
       service functions” (id. § 9-8.10(c))—was not clearly erroneous. Thus, we affirm the
       Board’s decision, finding that the complaint was not factually and legally justified.




                                              - 16 -
¶ 47                                   CONCLUSION

¶ 48      For the foregoing reasons, we affirm the judgment of the appellate court, and
       we affirm the Board’s decision to dismiss Sigcho-Lopez’s complaint.


¶ 49      Appellate court judgment affirmed.

¶ 50      Board decision affirmed.


¶ 51      CHIEF JUSTICE ANNE M. BURKE and JUSTICES THEIS and NEVILLE
       took no part in the consideration or decision of this case.




                                            - 17 -